Citation Nr: 0843513	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia.


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, directly or as secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, directly or as 
secondary to service-connected diabetes mellitus.




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from September 
1965 to June 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, so it is presumed he was exposed to Agent Orange 
while there; service connection for diabetes mellitus has 
been established on the basis of that exposure to Agent 
Orange in Vietnam.

2.  His peripheral neuropathy, however, did not manifest and 
was not diagnosed within two years of his last exposure to 
Agent Orange in Vietnam.

3.  But the peripheral neuropathy in his upper extremities 
has been medically linked to his service-connected diabetes 
mellitus, as a secondary complication.

4.  The peripheral neuropathy in his left lower extremity, 
however, has not been medically linked either directly to his 
military service or secondarily to his service-connected 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  The peripheral neuropathy in the veteran's upper 
extremities is proximately due to his service-connected 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The peripheral neuropathy in the veteran's left lower 
extremity, however, was not incurred in or aggravated by his 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to, the result of, or 
chronically aggravated by his service-connected diabetes.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2006, prior to the initial adjudication of his claim 
in May 2006.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The veteran was sent a second letter in August 2007 which 
complied with Dingess, as it apprised him of the downstream 
disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and VA treatment records.  VA also 
obtained his private medical records from Medical Associates 
of Southwest Virginia.  There is no indication of any 
outstanding records pertaining to his claim.  

VA also afforded the veteran a medical examination in 
February 2006 to determine whether his peripheral neuropathy 
is attributable to his military service, including from his 
presumed exposure to Agent Orange in Vietnam (recognizing 
that his diabetes mellitus was service-connected on that 
basis).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Merits of the Claim

The veteran claims that he has peripheral neuropathy of the 
hands and left foot as either a direct result of his Agent 
Orange exposure during his tour in Vietnam or, alternatively, 
as caused by his already service-connected diabetes mellitus, 
which was presumptively linked to Agent Orange exposure.  The 
Board finds after a review of the evidence that service 
connection is warranted for the peripheral neuropathy in his 
upper extremities, but not for the peripheral neuropathy in 
his left lower extremity.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence establishing that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  For purposes of the presumption, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id. 



Here, the record shows the veteran served in the Republic of 
Vietnam during the Vietnam War, from March 1967 to June 1968.  
The private treatment record shows the veteran was 
experiencing left hand parathesias in July 2005, the veteran 
was diagnosed with carpal tunnel syndrome at that time.  The 
January 2006 VA examination found neuropathy involving both 
hands, but no neuropathy of the lower extremities.  The 
record also shows that an electromyography (EMG) study 
performed in March 2006 revealed peripheral neuropathy in his 
left lower extremity.  However, peripheral neuropathy is not 
among the diseases for which the Secretary of VA has 
determined is presumptively associated with exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam War.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  The Board 
emphasizes that the veteran has not been diagnosed as having 
acute or subacute peripheral neuropathy, a specific kind of 
peripheral neuropathy, which the governing regulation 
requires to have appeared within weeks or months of his last 
exposure to Agent Orange in Vietnam and to have resolved 
within two years of the date of onset.

To the contrary, the veteran's service medical records make 
no reference to peripheral neuropathy, much less specifically 
to acute or subacute peripheral neuropathy, nor does the file 
contain any such relevant medical or other records during the 
two-year period after he left Vietnam in June 1968 (when, at 
the very latest, he could have been exposed to Agent Orange).  
See Struck v. Brown, 9 Vet. App. 145 (1996).  Indeed, as 
mentioned, the evidence shows that his peripheral neuropathy 
was first diagnosed in 2005, approximately 37 years after he 
returned home from Vietnam.  Moreover, at a VA examination in 
January 2006 the veteran, himself, stated that his symptoms 
had begun in 2005, many years after his last possible 
exposure to Agent Orange in Vietnam.  It is thus apparent 
that he has never been diagnosed with acute or subacute 
peripheral neuropathy.



Since acute or subacute peripheral neuropathy are the only 
neuropathies listed in section 3.309(e), service connection 
on a presumptive basis due to Agent Orange exposure is not 
warranted for the veteran's peripheral neuropathy of the 
upper or lower extremities.  See 59 Fed. Reg. 341 (1994) 
(wherein the Secretary of VA formally announced that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for certain 
conditions, to specifically include circulatory disorders or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.").  See, too, 67 Fed. Reg. 42,600 (June 24, 
2002).

The Board is aware that presumptive service connection for 
peripheral neuropathy is highly restrictive, as the veteran 
would have had to develop symptoms within weeks or months of 
his exposure between 1967 and 1968, with those symptoms 
resolving within two years of that exposure, i.e., by June 
1970.  Nevertheless, the regulation (and the Board's 
application of the regulation) was upheld by the Court in 
Lennox v. Principi, 353 F.3d 941 (2003).

That notwithstanding, the Board must still determine whether 
the veteran's peripheral neuropathy is related either 
directly to his military service or, secondarily, to his 
service-connected diabetes mellitus.  In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee - which, instead, 
concerned exposure to radiation, also applies to claims, as 
here, based on exposure to Agent Orange.  See Brock v. Brown, 
10 Vet. App. 155 (1997); McCartt v. West, 12 Vet. App. 164, 
167 (1999).



The Board finds that service connection is not warranted for 
the veteran's peripheral neuropathy on a direct incurrence 
basis.  With respect to a direct-incurrence theory, 
his peripheral neuropathy was first discovered many years 
after his military service had ended, thereby providing 
compelling evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

As to the veteran's peripheral neuropathy of the upper 
extremities, service connection on secondary basis is 
warranted.  There is a medical opinion linking the veteran's 
peripheral neuropathy of the hands as secondary to his 
service-connected diabetes mellitus.  The veteran's primary 
care physician, C.M.B, M.D., diagnosed the veteran with 
diabetes mellitus and carpal tunnel syndrome in July 2005.  
The reports stated that hopefully the veteran's oral 
hypoglycemic medications will relieve his carpal tunnel 
syndrome symptoms.  Dr. C.M.B. stated in a letter to the VA 
dated November 28, 2006, that the veteran's diabetes mellitus 
contributed to his carpal tunnel syndrome.

However, the January 2006 VA medical examination stated that 
the veteran's carpal tunnel syndrome was not linked to the 
veteran's diabetes mellitus because the veteran's symptoms of 
carpal tunnel syndrome occurred prior to the veteran's 
diagnosis of diabetes mellitus.  As the same report states 
the both the onset of symptoms and the diagnosis of diabetes 
mellitus occurred in the summer of 2005, which is confirmed 
by the veteran's private medical records, the Board does not 
find this medical opinion is substantiated by articulated 
facts.  Therefore, the Board will give more weight to the 
opinion of the veteran's treating physician who after 
treating the veteran for many years came to the conclusion 
that the veteran's diabetes mellitus contributed to his 
carpal tunnel syndrome.  
See Nieves-Rodriguez v. Peake, U.S. Vet.App. (Dec 1, 2008).



It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).  When all the evidence 
is assembled VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Based upon the overall evidence of record and applying all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for peripheral neuropathy of the upper 
extremities as secondary to the veteran's service-connected 
diabetes mellitus is warranted. See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993).

As to the veteran's peripheral neuropathy of the left lower 
extremity, however, service connection on a secondary basis 
is not warranted.  There is no medical opinion linking, 
either directly or secondarily, this condition to his 
military service.  The March 2006 EMG study found left L5-S1 
radiculopathy and left tibial neuropathy.  The VA examiner 
stated that the left tibial neuropathy was more consistent 
with the veteran's 2000 left knee trauma than with diabetic 
neuropathy.  Additionally, the record contains no medical 
nexus opinion etiologically linking the peripheral neuropathy 
in the veteran's left lower extremity to his military service 
- including by way of his already service-connected diabetes 
mellitus.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  See also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In addition to the medical evidence, the Board also has 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his peripheral 
neuropathy of the left lower extremity is related to Agent 
Orange exposure and/or to his service-connected diabetes 
mellitus, as a layman without any medical training and 
expertise, he simply is not qualified to render a medical 
opinion concerning the etiology of his peripheral neuropathy.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  He is only competent 
to comment on symptoms (e.g., burning and tingling in the 
bottom of his left foot) he may have personally experienced, 
but not the cause of them, and in particular whether they are 
due to Agent Orange exposure or his consequent diabetes 
mellitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that service 
connection for peripheral neuropathy of the upper extremities 
as secondary to the veteran's service-connected diabetes 
mellitus is warranted, but service connection for peripheral 
neuropathy of the left lower extremity as secondary to the 
veteran's service-connected diabetes mellitus is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Therefore, the veteran's appeal is granted in part and denied 
in part.




ORDER

The claim for service connection for peripheral neuropathy of 
the upper extremities is granted.

The claim for service connection for peripheral neuropathy of 
the left lower extremity is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


